ROCHDALE INVESTMENT TRUST FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of this 20th day of May, 2009, to the Fund Accounting Servicing Agreement, dated as of June 12, 2006 (the "Agreement"), is entered into by and between Rochdale Investment Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust and USBFS desire to amend the fees of the Agreement and to add a fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Exhibit B, the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ROCHDALE INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: By: Printed Name: Printed Name: Michael R. McVoy Title: Title: Executive Vice President Exhibit A to the Fund Accounting Servicing Agreement Fund Names Separate Series of Rochdale Investment Trust Name of Series Rochdale Fixed Income Opportunities Portfolio (on or after June 30, 2009) Rochdale Dividend & Income Portfolio Rochdale Intermediate Fixed Income Portfolio Rochdale Large Growth Portfolio Rochdale Large Value Portfolio Rochdale Mid/Small Growth Portfolio Rochdale Mid/Small Value Portfolio 2 Exhibit B to the Rochdale Investment Trust Fund Accounting Servicing Agreement FUND ACCOUNTING SERVICES FEE SCHEDULE at May 2009 Annual Base Fee Per Portfolio*: Net AssetsDomesticGlobal First $30 Million$22,000$30,000 Plus, Net Asset Charge for Funds Over $30 Million: 2 bps will be charged annually on all assets in excess of $30 million Multi-Class Processing Fee: $5,000 will be charged for each additional class of fund shares in excess of one per portfolio. Portfolio Sub-Advisor Fee $10,000 will be charged annually for each portfolio sub-advisor Out-Of-Pocket Expenses The following expenses will be charged to the Fund as incurred by US Bancorp Fund Services, LLC in connection with the performance of its duties: Telephone toll charges (800 number will be utilized whenever available), facsimile transmissions, postage, bulk copy runs, courier charges.Fees charged by pricing services for security prices are considered out of pocket expenses and will be added to the monthly bill for services.The charge will be based on the number of security positions held on the last business day of each month. Conversion Costs Conversion costs will be waived Special Reports All reports and/or analyses requested by the Fund’s auditors, legal counsel, Advisor, or any regulatory agency having jurisdiction over the Fund, that are not in the normal course of administrative or accounting activities as specified in this Agreement or are not required to clarify standard reports generated by US Bancorp Fund Services, LLC shall be subject to an additional charge, agreed upon in advance and in writing, based upon the following rates: Labor: Senior staff$100.00/hr. Junior staff $50.00/hr. Computer time $45.00/hr. Custom Programming All Custom programming requests to be used by US Bancorp Fund Services, LLC, the Advisor or any regulatory agency, to be made to US Bancorp Fund Services, LLC’s portfolio accounting system shall be subject to an additional charge, agreed upon in advance and in writing. Fees are billed monthly. *Subject to CPI increase, Milwaukee MSA. 3 Exhibit B (continued) to the Rochdale Investment Trust Fund Accounting Servicing Agreement CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE at May, 2009 Chief Compliance Officer Support Services U.S, Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Securities Lending Services •Distribution Services •Daily Resource to Fund CCO, Fund Board, Advisor •Provide USBFS/USB Critical Procedures & Compliance Controls •Daily and Periodic Reporting •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line CCO Education & Training •Due Diligence Review of USBFS Service Facilities •Quarterly USBFS Certification •Board Meeting Presentation and Board Support •Testing, Documentation, Reporting Annual Fee Schedule* ·$2,000 per service per year (effective January 1, 2008) Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. 4
